Opinion filed August 31, 2010




                                                        In The


    Eleventh Court of Appeals
                                                     __________

                                             No. 11-10-00162-CR
                                                 __________

                             CAROL JOHNENE MORRIS, Appellant

                                                            V.

                                      STATE OF TEXAS, Appellee


                                  On Appeal from the 441st District Court

                                             Midland County, Texas

                                        Trial Court Cause No. CR37161


                                   MEMORANDUM OPINION
         Carol Johnene Morris appeals from the denial of a pretrial application for writ of habeas
corpus. Morris filed an application for writ of habeas corpus seeking dismissal of the indictment
charging her with a theft offense in Trial Court Cause No. CR37161. The trial court denied
Morris’s application, and she timely filed a notice of appeal. We affirm.1
         Morris contends that the indictment should have been dismissed because the State
improperly amended the indictment without leave of court and because the enhancement
          1
            On this same day, we have dismissed as moot Morris’s appeal in Cause No. 11-10-00161-CR: an appeal from the
denial of a pretrial writ of habeas corpus stemming from a separate indictment for theft, Trial Court Cause No. CR36894, for
which Morris has now been convicted.
paragraphs are defective. First, the record does not indicate that the indictment in Trial Court
Cause No. CR37161 was ever amended. In her application, Morris referred to the indictment in
this cause as “the new” indictment.2 At the hearing on Morris’s application, the trial court
pointed out that the indictment had not been amended. There is nothing in the record indicating
that the State improperly amended the indictment.
       Next, with respect to the enhancement paragraphs, we conclude that a pretrial writ of
habeas corpus is not available. A pretrial writ of habeas corpus is an extraordinary writ, and an
application for such a writ should not be entertained when there is an adequate remedy by
appeal. Ex parte Weise, 55 S.W.3d 617, 619 (Tex. Crim. App. 2001). A pretrial writ of habeas
corpus is cognizable only in very limited circumstances, such as when the accused is challenging
the State’s power to restrain the accused; the manner of pretrial restraint, i.e., the denial or
conditions of bail; or certain issues that would bar prosecution or conviction. Ex parte Smith,
178 S.W.3d 797, 801 (Tex. Crim. App. 2005). A pretrial writ application is not appropriate
when resolution of the question presented, even if resolved in favor of the applicant, would not
result in immediate release. Weise, 55 S.W.3d at 619. A pretrial writ of habeas corpus generally
may not be used to test the sufficiency of an indictment, but it may be used to challenge the
jurisdiction of the court if the face of the indictment shows that any prosecution is barred by the
statute of limitations and that the pleading is not reparable. Smith, 178 S.W.3d at 802-04. Even
if resolved in her favor, Morris’s complaint regarding the enhancement paragraphs would not
result in her immediate release and would not bar the prosecution against her.
       Morris’s contentions are overruled, and the order of the trial court is affirmed.


                                                                          PER CURIAM


August 31, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




       2
        We note that the indictment in Trial Court Cause No. CR36894 was a reindictment.

                                                           2